Case 3:20-cv-00088-GMG-RWT Document 34 Filed 02/11/21 Page 1 of 3 PageID #: 396




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG


  LAZARO QUINONES-CEDENO,

                Plaintiff,

  v.                                                      CIVIL ACTION NO.: 3:20-CV-88
                                                          (GROH)

  MS. J. RIDENOUR, Education Specialist,
  M.B. ANTONELLI, FCC Warden,
  PAUL ADAMS, FCI Warden,
  A..GARCIA, Associate Warden,
  MS. M. THOMKIS, Education Supervisor, and
  MS. M. BLUEMLING, Education Specialist,

                Defendants.


                 ORDER ADOPTING REPORT AND RECOMMENDATION

         Currently before the Court is a Report and Recommendation (AR&R@) entered by

  United States Magistrate Judge Robert W. Trumble on December 10, 2020.                ECF

  No..28. Therein, Magistrate Judge Trumble recommends that the pro se Plaintiff’s two

  motions for injunctions [ECF Nos. 23 & 24] be denied because the Plaintiff failed to

  meet the four-part test for injunctive relief set forth in Winter v. Natural Resources

  Defense Council, Inc., 555 U.S. 7 (2008). ECF No. 28 at 3. On January 11, 2021, the

  Plaintiff filed objections to the R&R. ECF No. 30. On February 8, 2021, the Plaintiff filed

  a Motion for Leave for Excess Pages [ECF No. 33], wherein he moves the Court to grant

  him leave to file an additional 70 pages to support his objections.

         Pursuant to 28 U.S.C. ' 636, a party may object to the magistrate judge’s findings

  and recommendations by timely filing written objections.       28 U.S.C. § 636(b)(1)(C).
Case 3:20-cv-00088-GMG-RWT Document 34 Filed 02/11/21 Page 2 of 3 PageID #: 397




  Under this Court’s Local Rules of Prisoner Litigation Procedure, the written objections

  must identify each portion of the magistrate judge’s recommended disposition that is

  being challenged and must specify the basis for each objection. LR PL P 12(b). The

  Court will then conduct a de novo review of “those portions of the report . . . to which

  objection is made[,]” and “may accept, reject, or modify in whole or in part, the findings or

  recommendations made by the magistrate.” 28 U.S.C. 636(b)(1)(C); see also Thomas

  v. Arn, 474 U.S. 140, 150 (1985) (stating that the Court is not required to review, under a

  de novo or any other standard, the factual or legal conclusions of the magistrate judge to

  which no objection is made).

         However, the Court is not required to review objections to the magistrate judge’s

  R&R that are not made with “sufficient specificity so as reasonably to alert the district

  court of the true ground for the objection.” United States v. Midgette, 478 F.3d 616, 622

  (4th Cir. 2007). Thus, “[w]hen a party does make objections, but the[] objections are so

  general or conclusory that they fail to direct the district court to any specific error by the

  magistrate judge,” the party waives his right to de novo review. Green v. Rubenstein,

  644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009).                Objections that do not call the Court’s

  attention to “any specific error by the magistrate judge” are vague and conclusory, and

  do not merit review by the Court. Id.

         Here, the Plaintiff’s objections do not specifically challenge any portion of the R&R

  as required by 28 U.S.C. § 636(b)(1)(C) and Local Rule 12(b) of Prisoner Litigation

  Procedure. 1    The Plaintiff merely summarizes the case’s procedural history and the


  1      The Court notes that the Plaintiff did not cite to the R&R at any point in his objections, nor does he

                                                      2
Case 3:20-cv-00088-GMG-RWT Document 34 Filed 02/11/21 Page 3 of 3 PageID #: 398




  arguments made in the two motions for preliminary injunctions.2 ECF No. 30 at 1–3.

  He attached four exhibits comprising of two “Sworn Affidavits/Declarations of [the

  Plaintiff]” and three letters he sent to the U.S. Department of Justice [ECF Nos. 30-1, -2,

  -3 & -4], which also all fail to specifically challenge any portion of the R&R. Because the

  Plaintiff presents no specific objections, this Court will review the R&R for clear error.

          Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

  Trumble=s Report and Recommendation [ECF No. 28] should be, and is hereby,

  ORDERED ADOPTED for the reasons more fully stated therein.                             Therefore, the

  Plaintiff’s two motions seeking preliminary injunctions [ECF Nos. 23 & 24] are DENIED.

  The Plaintiff’s Motion for Leave to File Excess Pages [ECF No. 33] is further DENIED AS

  MOOT.

          The Clerk of Court is DIRECTED to mail a copy of this Order to the Plaintiff by

  certified mail, return receipt requested, at his last known address as reflected on the

  docket sheet.

          DATED: February 11, 2021




  address any of Magistrate Judge Trumble’s findings or recommendations.

  2       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three days of service.
  28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The pro se Plaintiff accepted service on December 28, 2020.
  ECF No. 29. The Plaintiff filed his objections on January 11, 2021. ECF No. 30. For the purposes of
  this Order, the Court finds that the Plaintiff timely filed his objections.


                                                     3
